Exhibit 10.5
NUPATHE INC.
2010 OMNIBUS INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK GRANT
This RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”), dated as of
                     (the “Date of Grant”), is delivered by NuPathe Inc. (the
“Company”), to                                          (the “Grantee”).
RECITALS
A. The NuPathe Inc. 2010 Omnibus Incentive Compensation Plan (the “Plan”)
provides for the grant of restricted stock in accordance with the terms and
conditions of the Plan. The Board of Directors of the Company (the “Board”) has
decided to make a restricted stock grant as an inducement for the Grantee to
promote the best interests of the Company and its stockholders. A copy of the
prospectus has been delivered to the Grantee and the Grantee acknowledges
receipt of such prospectus.
B. The Board is authorized to appoint a committee to administer the Plan. If a
committee is appointed, all references in this Agreement to the “Board” shall be
deemed to refer to the committee.
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
1. Restricted Stock Grant. Subject to the terms and conditions set forth in this
Agreement and the Plan, the Company hereby grants the Grantee
                     shares of common stock of the Company, subject to the
restrictions set forth below and in the Plan (the “Restricted Stock”). Shares of
Restricted Stock may not be transferred by the Grantee or subjected to any
security interest until the shares have become vested pursuant to this Agreement
and the Plan.
2. Vesting and Nonassignability of Restricted Stock.
(a) The shares of Restricted Stock shall become vested, and the restrictions
described in Sections 2(b) and 2(c) shall lapse, according to the following
vesting schedule, if the Grantee continues to be employed by, or provide service
to, the Employer (as defined in the Plan) from the Date of Grant until the
applicable vesting date:
[Insert Vesting Schedule]
The vesting of the Restricted Stock shall be cumulative, but shall not exceed
100% of the shares. If the foregoing schedule would produce fractional shares,
the number of shares of Restricted Stock that vest shall be rounded down to the
nearest whole share.

 

 



--------------------------------------------------------------------------------



 



(b) If the Grantee ceases to be employed by, or provide service to, the Employer
for any reason before the Restricted Stock fully vests, the shares of Restricted
Stock that are not then vested shall be forfeited and must be immediately
returned to the Company.
(c) During the period before the shares of Restricted Stock vest (the
“Restriction Period”), the non-vested Restricted Stock may not be assigned,
transferred, pledged or otherwise disposed of by the Grantee. Any attempt to
assign, transfer, pledge or otherwise dispose of the shares contrary to the
provisions hereof, and the levy of any execution, attachment or similar process
upon the shares, shall be null, void and without effect.
3. Issuance of Certificates.
(a) Stock certificates representing the Restricted Stock may be issued by the
Company and held in escrow by the Company until the Restricted Stock vests, or
the Company may hold non-certificated shares until the Restricted Stock vests.
During the Restriction Period, the Grantee shall receive any cash dividends with
respect to the shares of Restricted Stock, may vote the shares of Restricted
Stock and may participate in any distribution pursuant to a plan of dissolution
or complete liquidation of the Company. In the event of a dividend or
distribution payable in stock or other property or a reclassification, split up
or similar event during the Restriction Period, the shares or other property
issued or declared with respect to the non-vested shares of Restricted Stock
shall be subject to the same terms and conditions relating to vesting as the
shares to which they relate.
(b) When the Grantee obtains a vested right to shares of Restricted Stock, a
certificate representing the vested shares shall be issued to the Grantee, free
of the restrictions under Section 2 of this Agreement.
(c) The obligation of the Company to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriately to
comply with relevant securities laws and regulations.
4. Change of Control. The provisions of the Plan applicable to a Change of
Control (as defined in the Plan) shall apply to the Restricted Stock, and, in
the event of a Change of Control, the Board may take such actions as it deems
appropriate pursuant to the Plan.
5. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Board in accordance with the provisions of the Plan,
including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company, and (d) other requirements of applicable law. The Board shall have the
authority to interpret and construe the grant pursuant to the terms of the Plan,
and its decisions shall be conclusive as to any questions arising hereunder.

 

-2-



--------------------------------------------------------------------------------



 



6. Withholding. The Grantee shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant or vesting of the Restricted Stock. Subject
to Board approval, the Grantee may elect to satisfy any tax withholding
obligation of the Employer with respect to the Restricted Stock by having shares
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.
7. Section 83(b) Election. The Grantee hereby acknowledges that the Grantee has
been informed that, with respect to the Restricted Stock, the Grantee may file
an election with the Internal Revenue Service, within 30 days of the execution
of this Agreement, electing pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, (the “Code”) to be taxed currently on any difference
between the purchase price of the Restricted Stock and their fair market value
on the date of purchase. Absent such an election, taxable income will be
measured and recognized by the Grantee at the time or times at which the
forfeiture restrictions on the Restricted Stock lapse. The Grantee is strongly
encouraged to seek the advice of his own tax consultants in connection with the
issuance of the Restricted Stock and the advisability of filing of the election
under Section 83(b) of the Code. A form of Election under Section 83(b) is
attached hereto as Exhibit A for reference.
THE GRANTEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S, BUT RATHER THE GRANTEE’S
SOLE RESPONSIBILITY TO FILE THE ELECTION UNDER SECTION 83(b) TIMELY.
8. No Employment or Other Rights. This grant shall not confer upon the Grantee
any right to be retained by or in the employ or service of the Employer and
shall not interfere in any way with the right of the Employer to terminate the
Grantee’s employment or service at any time. The right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.
9. Assignment by Company. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates. This Agreement may be assigned by the
Company without the Grantee’s consent.
10. Applicable Law. The validity, construction, interpretation and effect of
this instrument shall be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the conflicts of laws
provisions thereof.
11. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President at 227 Washington Avenue,
Suite 200, Conshohocken, PA 19428, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of the
Employer, or to such other address as the Grantee may designate to the Employer
in writing. Any notice shall be delivered by hand, sent by telecopy or enclosed
in a properly sealed envelope addressed as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.
[SIGNATURE PAGE FOLLOWS]

 

-3-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

            NUPATHE INC.
      By:         Name:        Title:       

I hereby accept the grant of Restricted Stock described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby further
agree that all of the decisions and determinations of the Board shall be final
and binding.

                  Grantee:                    

 

-4-



--------------------------------------------------------------------------------



 



ELECTION UNDER SECTION 83(b)
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
The undersigned taxpayer hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder (the “Regulations”), and in connection with this election supplies
the following information:

  (1)   Name of taxpayer making election:
                                                            
Address:                                                             
                                        
Social Security Number:
                                                               
                 
Tax Year for which election is being made:
                                        

(2) The property with respect to which the election is being made consists of
                     shares of common stock of NuPathe Inc. (the “Company”).
(3) Date the property was transferred:                      (the “Date of
Grant”).
(4) The stock is subject to forfeiture to the Company if the taxpayer ceases to
be employed by, or provide service to, the Company during the restriction
period. The restriction period lapses according to the following schedule, if
the taxpayer is employed by, or providing service to, the Company from the Date
of Grant until the applicable vesting date:

      Vesting Date   Shares Vested on Vesting Date
 
   
                                        
                      
                                        
                      
                                        
                      
                                        
                      

(5) The fair market value at the time of the transfer of the stock (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $                     per share.
(6) The amount paid for the stock is $      per share ( $                    
aggregate consideration).
(7) A copy of this statement has been furnished to the Company (and to the
transferee of the Stock, if different from the taxpayer) as required by
§1.83-2(d) of the Regulations.
(8) This statement is executed as of                                         .
 
Taxpayer

 

-5-



--------------------------------------------------------------------------------



 



INSTRUCTIONS FOR FILING SECTION 83(B) ELECTION
Attached is a form of election under section 83(b) of the Internal Revenue Code.
If you wish to make such an election, you should complete, sign and date the
election and then proceed as follows:
1. Execute three counterparts of your completed election (plus one extra
counterpart for each person other than you, if any who receives property that is
the subject of your election), retaining at least one photocopy for your
records.
2. Send one counterpart to the Internal Revenue Service Center with which you
will file your Federal income tax return for the current year (e.g., Kansas
City, Missouri for Pennsylvania residents) via certified mail, return receipt
requested. THE ELECTION SHOULD BE SENT IMMEDIATELY, AS YOU ONLY HAVE 30 DAYS
FROM THE ISSUANCE/PURCHASE/GRANT DATE WITHIN WHICH TO MAKE THE ELECTION — NO
WAIVERS, LATE FILINGS OR EXTENSIONS ARE PERMITTED.
3. Deliver one counterpart of the completed election to the Company for its
files.
4. If anyone other than you (e.g., one of your family members) will receive
property that is the subject of your election, deliver one counterpart of the
completed election to each such person.
5. Attach one counterpart of the completed election to your Federal income tax
return for this year when you file that return next year.

 

-6-